DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Terminal Disclaimer
The terminal disclaimer filed on May 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,922,004 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 8-12, 14, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinnappan et al. (Pub. No. US 2002/0082932).

Claim 1:
Chinnappan et al. disclose a system for migrating data records, comprising: 
at least one computer-readable storage medium including a set of instructions for migrating data records [figs. 1, 4; par. 0024 – Global content directory (GCD) is implemented using one or more servers or computers.]; and 
at least one processor in communication with the computer-readable storage medium [figs. 1, 4; par. 0024 – GCD is implemented using one or more servers or computers.], wherein when executing the set of instructions, the at least one processor is directed to: 
query data in a data storage system comprising a plurality of slave nodes [figs. 1, 4; pars. 0024, 0054 – GCD queries seller databases on behalf of a buyer];  
determine, from a plurality of data records in the plurality of slave nodes, at least one candidate data record that satisfies a first condition [par. 0054 – GCD determines whether a particular seller database has been requested a number of times by a buyer.];  
identify, from the plurality of slave nodes, at least one candidate slave node that satisfies a second condition, wherein the second condition is associated with a count of data records that satisfy the first condition in a candidate slave node and a total count of data records in the candidate slave node [pars. 0024, 0054 – GCD determines that the seller database is not in close proximity to the buyer, when it is determined that the node has data that has been requested a threshold number of times. This determination is associated with an amount of data that has been accessed a threshold number of times as well as the total number of data in the node (i.e. must be greater than one). The claim does not set forth how the second condition is associated with the count of data records that satisfy the first condition and the total count of data records in the candidate node.]; and 
in response to determining that the number of the at least one candidate slave node is not less than a threshold value, migrate the at least one candidate data record to at least one target slave node [pars. 0024, 0054 – GCD migrates the data to a node closer to the buyer when it is determined that at least one database is not in close proximity to the buyer. The threshold value is 0.]. 
 
Claim 2 (as applied to claim 1 above):
Chinnappan et al. disclose, 
wherein the second condition includes that the count of data records that satisfy the first condition in a candidate slave node is not less than a first threshold [pars. 0024, 0054 – GCD determines that the seller database is not in close proximity to the buyer, when it is determined that the node has data that has been requested a threshold number of times. The threshold is 0.]. 
 
Claim 4 (as applied to claim 1 above):
Chinnappan et al. disclose, 
wherein the first condition is associated with a count of transmissions of the at least one candidate data record from the at least one candidate slave node to the target slave node [par. 0056 – It is determined how many times data has been requested by a buyer and when the data has been accessed a threshold number of times, it may be cached (i.e. migrated) to the buyer.]. 
 
Claim 5 (as applied to claim 4 above):
Chinnappan et al. disclose, 
wherein the first condition includes that the count of transmissions of the at least one candidate data record from the at least one candidate slave node to the target slave node is not less than a third threshold [pars. 0024, 0054 – It is determined that a node has data that has been requested a more than a threshold number of times. The threshold is 0.]. 

Claim 8 (as applied to claim 1 above):
Chinnappan et al. disclose, 
wherein the data storage system is a distributed data storage system [pars. 0024, 0054 – GCD is a central access point for data spread across a number of seller databases]. 
 
Claim 9 (as applied to claim 1 above):
Chinnappan et al. disclose wherein to identify the at least one candidate slave node that satisfies the second condition, the at least one processor is further directed to: 
in response to determining that a first data record in the current slave node satisfies the first condition, determine whether a current slave node of the plurality of slave nodes satisfies the second condition [pars. 0024, 0054 – GCD determines that the seller database is not in close proximity to the buyer in response to the database being accessed a number of times by the buyer.]. 
 
Claim 10 (as applied to claim 1 above):
Chinnappan et al. disclose, 
wherein the threshold value corresponds to a count of the plurality of slave nodes in the data storage system [pars. 0024, 0054 – The threshold is 0 and is a count value of the plurality of slave nodes (i.e. the threshold is 0 nodes, such that a count of one or more nodes satisfies the threshold). The claim does not specify how the threshold corresponds to the number of the plurality of slave nodes. If it is intended that the threshold is equal to the total number of the plurality of slave nodes, Examiner suggests amending the claim]. 
 
Claim 11:
Chinnappan et al. disclose a method for migrating data records, comprising: 
querying data in a data storage system comprising a plurality of slave nodes [figs. 1, 4; pars. 0024, 0054 – GCD queries seller databases on behalf of a buyer];  
determining, from a plurality of data records in the plurality of slave nodes, at least one candidate data record that satisfies a first condition [par. 0054 – GCD determines whether a particular seller database has been requested a number of times by a buyer.];  
identifying, from the plurality of slave nodes, at least one candidate slave node that satisfies a second condition, wherein the second condition is associated with a count of data records that satisfy the first condition in a candidate slave node and a total count of data records in the candidate slave node [pars. 0024, 0054 – GCD determines that the seller database is not in close proximity to the buyer, when it is determined that the node has data that has been requested a threshold number of times. This determination is associated with an amount of data that has been accessed a threshold number of times as well as the total number of data in the node (i.e. must be greater than one). The claim does not set forth how the second condition is associated with the count of data records that satisfy the first condition and the total count of data records in the candidate node.]; and 
in response to determining that the number of the at least one candidate slave node is not less than a threshold value, migrating the at least one candidate data record to at least one target slave node [pars. 0024, 0054 – GCD migrates the data to a node closer to the buyer when it is determined that at least one database is not in close proximity to the buyer. The threshold value is 0.]. 
 
Claim 12 (as applied to claim 11 above):
Chinnappan et al. disclose, 
wherein the second condition includes that the count of data records that satisfy the first condition in a candidate slave node is not less than a first threshold [pars. 0024, 0054 – GCD determines that the seller database is not in close proximity to the buyer, when it is determined that the node has data that has been requested a threshold number of times. The threshold is 0.]. 
 
Claim 14 (as applied to claim 11 above):
Chinnappan et al. disclose, 
wherein the first condition is associated with a count of transmissions of the at least one candidate data record from the at least one candidate slave node to the target slave node [par. 0056 – It is determined how many times data has been requested by a buyer and when a the data has been accessed a threshold number of times, it may be cached (i.e. migrated) to the buyer.]. 
 
Claim 15 (as applied to claim 14 above):
Chinnappan et al. disclose, 
wherein the first condition includes that the count of transmissions of the at least one candidate data record from the at least one candidate slave node to the target slave node is not less than a third threshold [pars. 0024, 0054 – It is determined that a node has data that has been requested a more than a threshold number of times. The threshold is 0.]. 
 
Claim 18 (as applied to claim 11 above):
Chinnappan et al. disclose, 
wherein the data storage system is a distributed data storage system [pars. 0024, 0054 – GCD is a central access point for data spread across a number of seller databases]. 
 
Claim 19 (as applied to claim 11 above):
Chinnappan et al. disclose, wherein the identifying the at least one candidate slave node that satisfies the second condition includes: 
in response to determining that a first data record in the current slave node satisfies the first condition, determining whether a current slave node of the plurality of slave nodes satisfies the second condition [pars. 0024, 0054 – GCD determines that the seller database is not in close proximity to the buyer in response to the database being accessed a number of times by the buyer.]. 
 
Claim 20:
Chinnappan et al. disclose a non-transitory computer-readable medium, comprising at least one set of instructions for migrating data records, wherein when executed by at least one processor, the at least one set of instructions directs the at least one processor to: 
query data in a data storage system comprising a plurality of slave nodes [figs. 1, 4; pars. 0024, 0054 – GCD queries seller databases on behalf of a buyer];  
determine, from a plurality of data records in the plurality of slave nodes, at least one candidate data record that satisfies a first condition [par. 0054 – GCD determines whether a particular seller database has been requested a number of times by a buyer.];  
identify, from the plurality of slave nodes, at least one candidate slave node that satisfies a second condition, wherein the second condition is associated with a count of data records that satisfy the first condition in a candidate slave node and a total count of data records in the candidate slave node [pars. 0024, 0054 – GCD determines that the seller database is not in close proximity to the buyer, when it is determined that the node has data that has been requested a threshold number of times. This determination is associated with an amount of data that has been accessed a threshold number of times as well as the total number of data in the node (i.e. must be greater than one). The claim does not set forth how the second condition is associated with the count of data records that satisfy the first condition and the total count of data records in the candidate node.]; and 
in response to determining that the number of the at least one candidate slave node is not less than a threshold value, migrate the at least one candidate data record to at least one target slave node [pars. 0024, 0054 – GCD migrates the data to a node closer to the buyer when it is determined that at least one database is not in close proximity to the buyer. The threshold value is 0.].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinnappan et al. (Pub. No. US 2002/0082932) as applied to claims 5 and 15 above, respectively, and further in view of Jones (U.S. Patent No. 8,825,976).

Claims 6 and 16 (as applied to claims 5 and 15 above, respectively):
Chinnappan et al. disclose all the limitations above but do not specifically disclose, 
wherein the first condition is further associated with a total count of data queries in the data storage system. 
In the same field of endeavor, Jones discloses:
wherein the first condition is further associated with a total count of data queries in the data storage system [fig. 2A; column 2, lines 41-55 and 63-67 – A value of the total number of reads is maintained and data is migrated when the ratio between its read count and the total number of counts exceeds a threshold.].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chinnappan et al. to include migrating, as taught by Jones, in order to normalize the hotness of data against the total number of queries.

Claims 7 and 17 (as applied to claims 6 and 16 above, respectively):
Jones discloses, 
wherein the first condition further includes that a ratio of the count of transmissions of the at least one candidate data record from the at least one candidate slave node to the target slave node to the total count of data queries in the data storage system is not less than a fourth threshold [fig. 2A; column 2, lines 41-55 and 63-67 – A value of the total number of reads is maintained and data is migrated when the ratio between its read count and the total number of counts exceeds a threshold.].

Allowable Subject Matter
Claims 3 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed May 8, 2022 have been fully considered but they are not persuasive.

The amendments to the claims have been addressed in the revised rejections presented above.  More specifically, the claims don’t specifically set forth how the second condition is associated with the count of records that satisfy the first condition and the total count of data records in the candidate slave node.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



20 May 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139